Exhibit 10.22

 

ELIZABETH ARDEN, INC.

 

2005 Performance Bonus Plan

 

1. Purpose. The Elizabeth Arden, Inc. 2005 Performance Bonus Plan (the “Plan”)
is intended to provide cash incentives which will attract, retain and motivate
highly competent persons as executive officers of Elizabeth Arden, Inc. (the
“Company”) and its subsidiaries and affiliates, on the basis of performance
goals established for them under the Plan and to ensure that cash bonus payments
(“Bonus”) are in accordance with the arrangements established by the Committee
(as defined in Section 4).

 

2. Authority to Establish Performance Goals and Bonuses

 

(a) The Committee will have the authority to establish for a Participant, a
performance goal, and the formula for calculating a Participant’s Bonus on the
basis of performance goals or criteria established under or pursuant to the Plan
(each a “Bonus Formula”), for any fiscal year of the Company, or for a period
which is shorter or longer than a single fiscal year (the “Fiscal Period”). The
performance goals may be based on achievement of various key performance
indicators or business criteria or completion of certain projects that benefit
the Company and apply to the individual Participant or the Participant’s
business unit (the “Individual Criteria”) and may be a single goal or a range
with a minimum goal up to a maximum goal, with corresponding increases in the
Bonus up to the maximum award set by the Committee and as may be limited by this
Plan. The Committee may disregard, at its discretion, the effect of one-time
charges and extraordinary events such as asset write-downs, litigation judgments
or settlements, changes in tax laws, accounting principles or other laws or
provisions affecting reported results, accruals for reorganization or
restructuring, and any other extraordinary non-recurring items, acquisitions or
divestitures. Notwithstanding the attainment of Individual Criteria, the
Committee reserves the right to nullify a Bonus under this Plan if the Company
fails to achieve certain performance goals of the Company as set forth pursuant
to the Company’s 2005 Management Bonus Plan.

 

(b) The Individual Criteria and the Bonus Formula for a Participant shall be
established by the Committee or one or more designated officers (the “Designated
Officers”) no later than 120 days after the beginning of the Fiscal Period to
which the Bonus Formula relates.

 

(c) Each Participant will be assigned Individual Criteria. The Committee, in its
sole discretion, may elect to award a Bonus if any or all of the Individual
Criteria were not achieved due to certain extenuating circumstances. Each
Participant’s maximum Bonus will be 200% of his or her base salary. Under no
circumstances will any Participant be paid a Bonus exceeding U.S. $3 million for
any fiscal year of the Company.

 

(d) When the Committee establishes a performance goal and Bonus Formula for a
Participant, the Committee may provide (i) that the Bonus will be paid in a
single lump sum or that the Bonus will be paid over a period of years, with or
without interest on deferred payments, and (ii) if a Bonus is to be paid over a
period of years, whether the right to the unpaid portion of the Bonus will be
forfeited if the Participant ceases to be employed by the Company before the
Bonus is paid in full.



--------------------------------------------------------------------------------

3. Review of Payment of Bonuses. Promptly after the end of the applicable Fiscal
Period, the management of the Company will present to the Committee a list
showing with regard to each Participant who has become eligible for
consideration of a Bonus with regard to that Fiscal Period (i) the Participant’s
performance goal or Bonus Formula with regard to that Fiscal Period, (ii) the
extent to which the performance goal was achieved or exceeded, or other
applicable information relating to the performance goal or otherwise applicable
to the Participant’s Bonus Formula, and (iii) the Bonus, if any, to which the
Participant is entitled with regard to the Fiscal Period. No Bonus may be paid
to a Participant with regard to a Fiscal Period until the Committee certifies
that the Bonus with regard to that Participant shown on the list (or on an
amended list) is correct based upon the performance goal and the Bonus Formula
established for the Participant with regard to the Fiscal Period or other
determining factor the Committee considers.

 

4. Administration

 

(a) The Plan will be administered by the committee (the “Committee”) appointed
by the Board of Directors of the Company (the “Board”) from among its members
(which may be the Compensation Committee of the Board) and shall be comprised,
unless otherwise determined by the Board, solely of not less than two members
who shall be (i) “Non-Employee Directors” within the meaning of Rule 16b-3(b)(3)
(or any successor rule) promulgated under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), (ii) “outside directors” within the meaning of
Treasury Regulation Section 1.162-27(e)(3) under the Code and (iii) “independent
directors” as defined under the applicable rules of the Nasdaq Stock Market or
the Securities and Exchange Commission (“SEC”). The Committee is authorized,
subject to the provisions of the Plan, to establish such rules and regulations
as it deems necessary for the proper administration of the Plan and to make such
determinations and interpretations and to take such action in connection with
the Plan and any Bonus Formula established hereunder as it deems necessary or
advisable. All determinations and interpretations made by the Committee or its
Designated Officers shall be binding and conclusive on all participants and
their legal representatives. No member of the Committee and no employee of the
Company shall be liable for any act or failure to act hereunder, except in
circumstances involving his or her bad faith, gross negligence or willful
misconduct, or for any act or failure to act hereunder by any other member or
employee or by any agent to whom duties in connection with the administration of
this Plan have been delegated. The Company shall indemnify members of the
Committee and any agent of the Committee who is an employee of the Company, a
subsidiary or an affiliate against any and all liabilities or expenses to which
they may be subjected by reason of any act or failure to act with respect to
their duties on behalf of the Plan, except in circumstances involving such
person’s bad faith, gross negligence or willful misconduct.

 

(b) To the extent permitted by law, the Committee may delegate to one or more of
its members, or to one or more agents, such administrative duties as it may deem
advisable, and the Committee, or any person to whom it has delegated duties as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent.
Expenses incurred by the Committee in the engagement of such counsel, consultant
or agent shall be paid

 

2



--------------------------------------------------------------------------------

by the Company, or the subsidiary or affiliate whose employees have benefited
from the Plan, as determined by the Committee.

 

5. Participants. Participants will be limited to those executive officers of the
Company or its subsidiaries and affiliates as the Committee, in its sole
discretion, determines to be important or responsible for contributing to the
success and future growth and profitability of the Company and whom the
Committee may designate from time to time to receive Bonuses under the Plan (the
“Participants”). Designation of a Participant in any year shall not require the
Committee to designate such person to receive a Bonus in any other year or, once
designated, to receive the same type or amount of Bonus as granted to the
Participant in any other year. The Committee shall consider such factors as it
deems pertinent in selecting Participants and in determining the type and amount
of their respective Bonuses.

 

6. No Rights to Continued Employment. Nothing in the Plan or in the
establishment of any performance goal or Bonus Formula, and no award of any
Bonus which is payable immediately or in the future (whether or not future
payments may be forfeited), will give any Participant a right to continue to be
an officer or employee of the Company or its subsidiaries or affiliates or in
any other way affect the right of the Company or its subsidiaries or affiliates
to terminate the officer position or employment of any officer or employee at
any time.

 

7. Effective Date. The Plan shall be effective as of August 10, 2005, the date
on which the Plan was adopted by the Committee and approved by the Board of
Directors of the Company (the “Effective Date”).

 

8. Amendments of the Plan. The Committee may, with the approval of the Board,
amend the Plan at any time. No amendment to the Plan may change any performance
goal or Bonus Formula which has been established for a Participant, or affect
any Participant’s right to receive a Bonus which has been earned as a result of
a performance goal or Bonus Formula established for the Participant, before the
amendment, unless the Participant consents to the change.

 

9. Termination of the Plan. The Plan may be terminated at any time by the
Committee, with the approval of the Board. Termination of the Plan will not,
however, affect any performance goal or Bonus Formula which has been established
before the Plan is terminated or the right of any Participant to receive
payments of a Bonus based on such goal or Bonus Formula.

 

10. Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
Participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not intended to
be subject to the Employee Retirement Income Security Act of 1974, as amended.

 

3



--------------------------------------------------------------------------------

11. Foreign Laws. The Committee may award a Bonus to Participants who are
subject to the tax laws of nations other than the United States, which Bonus may
have terms and conditions as determined by the Committee as necessary to comply
with applicable foreign laws or avoid unfavorable tax treatment to a
Participant. The Committee may take any action that it deems advisable to obtain
approval of such Bonus by the appropriate foreign governmental entity; provided,
however, that no such Bonus may be paid pursuant to this Section 11 and no
action may be taken which would result in a violation of the Exchange Act, the
Code or any other applicable law.

 

12. Governing Law. This Plan, Bonuses granted hereunder and actions taken in
connection herewith shall be governed and construed in accordance with the laws
of the State of Florida (regardless of the law that might otherwise govern under
applicable Florida principles of conflict of laws).

 

4